DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses a phrase which can be implied.  For instance, line 1 recites “Disclosed are various embodiments …”.  Correction is required.  See MPEP § 608.01(b).

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The invention as claimed is not disclosed nor rendered obvious in view of any prior art.  As to independent claims 1, 4, and 12, all prior art fail to teach or suggest, alone or in combination, the recited system comprising: … “generate an artificial intelligence neural network predictive of performance based at least in part on the input data and the plurality of inputs; determine that a validity value for the artificial intelligence neural network meets a validity threshold; responsive to determining that the validity threshold for the artificial intelligence neural network meets the validity threshold, compute a predictive bias of the artificial intelligence neural network associated with at least one non-factored inputs; in response to the predictive bias of the artificial intelligence neural network exceeding a bias threshold, score a plurality of nodes of the artificial intelligence neural network according to an effect on the predictive bias; store a rule preventing a combination of parameters associated with a highest scored node of the artificial intelligence neural network; generate a second artificial intelligence neural network predictive of performance based at least in part on the input data, the plurality of inputs, and the rule” … the recited system comprising: … “generate predictive model data comprising a plurality of compartmentalized variables; analyze the predictive model data to determine a plurality of bias values individually corresponding to a respective one of a plurality of protected data types; determine that the at least one of the plurality of bias values violates a bias threshold corresponding to the respective one of the plurality of protected data types; determine a respective contribution for each of the compartmentalized variables on the at least one of the plurality of bias values; identify a particular compartmentalized variable of the plurality of compartmentalized variables based on the respective contribution each of the plurality of compartmentalized variables; and generate second predictive model data comprising a plurality of second compartmentalized variables, the plurality of second compartmentalized variables excluding the particular compartmentalized variable” … the recited process comprising: generating predictive model data comprising a plurality of compartmentalized variables; analyzing the predictive model data to determine a plurality of bias values individually corresponding to a respective one of a plurality of protected data types; determining that the at least one of the plurality of bias values violates a bias threshold corresponding to the respective one of the plurality of protected data types; determining a respective contribution for each of the compartmentalized variables on the at least one of the plurality of bias values; identifying a particular compartmentalized variable of the plurality of compartmentalized variables based on the respective contribution each of the plurality of compartmentalized variables; and generating second predictive model data comprising a plurality of second compartmentalized variables, the plurality of second compartmentalized variables excluding the particular compartmentalized variable.  No prior art was found that discloses or teaches the limitations of claims 1, 4, and 12.
Claims 2-3, 5-11, and 13-20 are dependent upon claims 1, 4, and 12, respectively, therefore, claims 2-3, 5-11, and 13-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Breed (US Patent Application, Pub. No.: US 2005/0046584 A1) teaches an asset system control arrangement and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652